DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel C. Kloke, Reg. No. 58417, on 3/15/2022. 
The application has been amended as follows: 
Claims 12-14 and 16-18 are currently amended.

12.	(Currently Amended) A non-transitory computer readable medium comprising instructions executable by a processor to perform a method, the method comprising: 
receiving a large number of data points;

	selecting, by the associated computation device, a group of data points from the subset of data points to generate a first sub-subset of landmarks;
	adding, by the associated computation device, a non-landmark data point of the subset of data points to the first sub-subset of landmarks to create an expanded sub-subset of landmarks, adding the non-landmark data points comprising:
		calculating first data point distances between each non-landmark data point and each landmark;
	identifying a shortest data point distance from among the first data point distances for each non-landmark data point; 
	identifying a particular non-landmark data point with a longest first landmark distance of all the shortest data path distances; and
		adding the particular non-landmark data point to the first sub-subset of landmarks to expand the first sub-subset of landmarks to generate an expanded set of landmarks until the expanded sub-subset of the expanded landmarks reaches a predetermined number of members, repeat adding the non-landmark data points;
creating an analysis landmark set based on a combination of expanded sub-subsets of expanded landmarks;
performing a similarity function on the analysis landmark set to map landmark points of the analysis landmark set to a mathematical reference space;
generating a cover of the mathematical reference space to divide the mathematical reference space into overlapping subsets;
clustering the mapped landmark points of the analysis landmark set based on the overlapping subsets of the cover in the mathematical reference space;
creating a plurality of nodes, each of the plurality of nodes being based on the clustering of the mapped landmark points of the analysis landmark set, each landmark point of the analysis landmark set being a member of at least one node; and

for each data point that is both a member of the large data set but is not a member of the analysis landmark set:
	determining a distance between that data point and all landmark points of the analysis landmark set;
	identifying a closest landmark of the analysis landmark set to that data point;
	comparing a distance between the closest landmark of the analysis landmark set and that data point to a node threshold; and
	if the distance between the closest landmark of the analysis landmark set and that data point is greater than the node threshold, generating a new node including that data point as a member of the new node; 
	if the distance the distance between the closest landmark of the analysis landmark set and that data point is less than the node threshold, adding that data point as a member of the node that includes the closest landmark of the analysis landmark set.

13.	(Currently Amended) A non-transitory computer readable medium comprising instructions executable by a processor to perform a method, the method comprising: 
receiving a large number of data points;
transferring each of the plurality of subsets of large number of data points to a respective one of the plurality of computation devices, each of an associated computation device of the plurality of computation devices:
	selecting, by the associated computation device, a group of data points from the subset of data points to generate a first sub-subset of landmarks;
	adding, by the associated computation device, a non-landmark data point of the subset of data points to the first sub-subset of landmarks to create an expanded sub-subset of landmarks, adding the non-landmark data points comprising:

	identifying a shortest data point distance from among the first data point distances for each non-landmark data point; 
	identifying a particular non-landmark data point with a longest first landmark distance of all the shortest data path distances; and
		adding the particular non-landmark data point to the first sub-subset of landmarks to expand the first sub-subset of landmarks to generate an expanded set of landmarks until the expanded sub-subset of the expanded landmarks reaches a predetermined number of members, repeat adding the non-landmark data points;
creating an analysis landmark set based on a combination of expanded sub-subsets of expanded landmarks;
performing a similarity function on the analysis landmark set to map landmark points of the analysis landmark set to a mathematical reference space;
generating a cover of the mathematical reference space to divide the mathematical reference space into overlapping subsets;
clustering the mapped landmark points of the analysis landmark set based on the overlapping subsets of the cover in the mathematical reference space;
creating a plurality of nodes, each of the plurality of nodes being based on the clustering of the mapped landmark points of the analysis landmark set, each landmark point of the analysis landmark set being a member of at least one node; and
connecting at least two of the plurality of nodes with an edge if the at least two of the plurality of nodes share at least one landmark point of the analysis landmark set as a member,
for each data point that is both a member of the large data set but is not a member of the analysis landmark set:
	determining a distance between that data point and all landmark points of the analysis landmark set;
	identifying a predetermined number of closest landmark of the analysis landmark set to that data point;

	adding that data point as a member of the node that includes a majority of the predetermined number of closest landmarks of the analysis landmark set as members.

14.	(Currently Amended)  A non-transitory computer readable medium comprising instructions executable by a processor to perform a method, the method comprising: 
receiving a large number of data points;
transferring each of the plurality of subsets of large number of data points to a respective one of the plurality of computation devices, each of an associated computation device of the plurality of computation devices:
	selecting, by the associated computation device, a group of data points from the subset of data points to generate a first sub-subset of landmarks;
	adding, by the associated computation device, a non-landmark data point of the subset of data points to the first sub-subset of landmarks to create an expanded sub-subset of landmarks, adding the non-landmark data points comprising:
		calculating first data point distances between each non-landmark data point and each landmark;
	identifying a shortest data point distance from among the first data point distances for each non-landmark data point; 
	identifying a particular non-landmark data point with a longest first landmark distance of all the shortest data path distances; and
		adding the particular non-landmark data point to the first sub-subset of landmarks to expand the first sub-subset of landmarks to generate an expanded set of landmarks until the expanded sub-subset of the expanded landmarks reaches a predetermined number of members, repeat adding the non-landmark data points;
creating an analysis landmark set based on a combination of expanded sub-subsets of expanded landmarks;
performing a similarity function on the analysis landmark set to map landmark points of the analysis landmark set to a mathematical reference space;

clustering the mapped landmark points of the analysis landmark set based on the overlapping subsets of the cover in the mathematical reference space;
creating a plurality of nodes, each of the plurality of nodes being based on the clustering of the mapped landmark points of the analysis landmark set, each landmark point of the analysis landmark set being a member of at least one node; 
connecting at least two of the plurality of nodes with an edge if the at least two of the plurality of nodes share at least one landmark point of the analysis landmark set as a member; and
	generating a visualization of the plurality of nodes and edges.

16.	(Currently Amended) A non-transitory computer readable medium comprising instructions executable by a processor to perform a method, the method comprising: 
receiving a large number of data points;
transferring each of the plurality of subsets of large number of data points to a respective one of the plurality of computation devices, each of an associated computation device of the plurality of computation devices:
	selecting, by the associated computation device, a group of data points from the subset of data points to generate a first sub-subset of landmarks;
	adding, by the associated computation device, a non-landmark data point of the subset of data points to the first sub-subset of landmarks to create an expanded sub-subset of landmarks, adding the non-landmark data points comprising:
		calculating first data point distances between each non-landmark data point and each landmark;
	identifying a shortest data point distance from among the first data point distances for each non-landmark data point; 
	identifying a particular non-landmark data point with a longest first landmark distance of all the shortest data path distances; and
		adding the particular non-landmark data point to the first sub-subset of landmarks to expand the first sub-subset of landmarks to generate an expanded set 
creating an analysis landmark set based on a combination of expanded sub-subsets of expanded landmarks;
performing a similarity function on the analysis landmark set to map landmark points of the analysis landmark set to a mathematical reference space;
generating a cover of the mathematical reference space to divide the mathematical reference space into overlapping subsets;
clustering the mapped landmark points of the analysis landmark set based on the overlapping subsets of the cover in the mathematical reference space;
creating a plurality of nodes, each of the plurality of nodes being based on the clustering of the mapped landmark points of the analysis landmark set, each landmark point of the analysis landmark set being a member of at least one node; 
connecting at least two of the plurality of nodes with an edge if the at least two of the plurality of nodes share at least one landmark point of the analysis landmark set as a member; and
	determining the predetermined number of members of the expanded sub-subset of the expanded landmarks based on the constraints of the at least one of a plurality of computation devices or an analysis server.

17.	(Currently Amended) The non-transitory computer readable medium 

18.	(Currently Amended) The non-transitory computer readable medium 


Response to Amendment
Claims 1, 3-10 and 12-19 are pending in this application.
Nonstatutory double patenting rejection on claims 1-19 are withdrawn.
Claims objections on claims 1, 10 and 19 are withdrawn.
Claim rejections 35 U.S.C. 101 claims 1, 10 and 19 are withdrawn.
Claims 1, 3-10 and 12-19 are allowed in this Office Action (Renumber as 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Cardno (US 2011/0261049 A1). Cardno discloses the invention relates to a mathematical calculation of a contiguous surface from discrete data. Traditional methods of calculation of this contiguous surface involve applying a formula to the data such as gravity model, these gravity models create visual displays of data that enable much higher density of information to be shown (para [0622]). FIG. 11E shows the value R on the plot of the surface points, and shows the distance of the farthest surface point to the interpolation point (para [0677]). However, Cardno does not appear to teach identifying a particular non-landmark data point with a longest first landmark distance of all the shortest data path distances; and adding the particular non-landmark data point to the first sub-subset of landmarks to expand the first sub-subset of landmarks to generate an expanded set of landmarks; and until the expanded sub-subset of the expanded landmarks reaches a predetermined number of members, repeat adding the non-landmark data points.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050198328 A1 by Lee et al. teaches location information for a node may be determined by measuring distances to global landmark nodes and local landmark nodes that are proximally located to the node. The distance to the local landmark nodes can be obtained with little or no added messaging overhead if these local landmark nodes can respond to measurement traffic, such as a probe packet for measuring round-trip-time.
US 20030120421 A1 by Daubert et al. teaches the asset location points that are within a specified distance from any of the points in the point set are added to the point set to complete the landmark representation. The geo-image data and landmark representation data are combined to provide high resolution asset location information. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

March 15, 2022